Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4291 Filed 03/23/21 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JOSEPH ANTHONY SUTTON,

              Petitioner,                                Case No. 2:18-cv-10802
v.                                                       Honorable Sean F. Cox

THOMAS MACKIE,

           Respondent.
_________________________________/

             OPINION AND ORDER DENYING THE HABEAS PETITION,
            DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
            AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Joseph Anthony Sutton, a state prisoner in custody of the Michigan

Department of Corrections, filed an amended habeas corpus petition challenging his state

convictions for second-degree murder and two firearm offenses. He alleges as grounds

for relief that: (1) the state prosecutor suppressed evidence that a key witness was

threatened; (2) trial counsel was ineffective for failing to notify the trial court that death

threats were made against the prosecution witness to induce his trial testimony; (3) trial

counsel's failure to produce expert witnesses was prejudicial; and (4) appellate counsel

was ineffective for failing to raise certain issues on direct review. Having reviewed the

pleadings and the state-court record, the Court concludes that Petitioner's claims do not

warrant habeas relief. Accordingly, the Court will deny the amended habeas corpus

petition. The Court also will not issue a certificate of appealability, but it will grant

Petitioner permission to appeal this decision in forma pauperis.
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4292 Filed 03/23/21 Page 2 of 26




                                     I. Background

       A. The Charges, Trial, and Sentence

       Petitioner was charged with first-degree, premeditated murder, possession of a

firearm during the commission of a felony ("felony firearm"), and felon in possession of a

firearm. The charges arose from the fatal shooting of Eugene Dixon, also known as "Bo,"

in Detroit, Michigan on January 28, 2006.        In June of 2006, a boater cruising on the

Detroit River saw the body floating in the river. The body was wrapped in a black trash

bag that was secured with an electrical cord which had brake rotors attached to it.

       The police provided drawings of the victim's face and body tattoos to the media,

and about four months after the body was recovered from the river, Siniqua Blessitt

("Blessitt"), identified the body as her estranged husband, Eugene Dixon. Two years

later, Charmane Murphy ("Murphy") implicated Petitioner in the crime. Petitioner was

arrested, and in 2010, he was tried before a jury in Wayne County Circuit Court. The key

witnesses were Blessitt, Murphy, Juanita Richardson ("Richardson"), and Andre Christian

("Christian").

       Blessitt testified that she became concerned about Dixon on January 27, 2006,

when Dixon did not return to her house to pick up their children, as he had promised to

do. She knew Petitioner because Dixon had been to Petitioner's upper flat on Springle

Street in Detroit. On February 7, 2006, Blessitt called Petitioner because he was the last

caller listed on Dixon's phone. Petitioner told Blessitt that he had not seen Dixon and that

he was looking for him also.

       Blessitt called Petitioner again a few days later and asked him whether he had

heard from Dixon. Petitioner said, "No," and he asked Blessitt why she kept calling him
                                             2
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4293 Filed 03/23/21 Page 3 of 26




and whether she was trying to set him up with the police. She never heard from Petitioner

again.

         On October 15, 2006, Blessitt heard about a missing man whose body had been

found. She recognized a tattoo on Dixon's chest during a newscast. She went to the

police department and subsequently identified the body at the morgue.

         Murphy testified that she had an off-again, on-again, relationship with Petitioner.

She also testified that Petitioner was her daughter's father and that she and Petitioner

had lived at the house on Springle Street for a while. One day after she moved out of the

house, Petitioner came to her home and said that he had to kill Dixon over some clothes.

Petitioner then explained to Murphy that he, Dixon, and someone named Theron had

agreed to split up some stolen clothes and to refrain from touching the clothes when Dixon

went away. Dixon then left the premises.

         When Dixon returned to the house on Springle, he got upset because people were

shopping for the clothes from Petitioner and Theron. Petitioner cautioned Dixon not to

get upset in front of the customers, but Dixon remained irritated.         After telling the

customers to leave the premises, Petitioner informed Dixon that he was going downstairs

to get some bags so that they could divide up the clothes. Petitioner then acquired a gun

from the neighbor downstairs. He then went back upstairs where he shot Dixon in the

back of the head. He and Theron later wrapped Dixon in some bags, put the body in a

truck, and buried him at the foot of Alter Road and Jefferson Avenue.

         Murphy testified that sometime after Petitioner made those admissions to her, she

and Petitioner saw Blessitt in a parking lot. Petitioner told Murphy that if Blessitt kept

pointing him out to people, he was going to get rid of her, too.
                                              3
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4294 Filed 03/23/21 Page 4 of 26




       On October 30, 2008, Murphy went to the police department in Warren, Michigan,

and implicated Petitioner in the crime. A few days later, she gave a statement to the

officer in charge of Petitioner's case, and at trial, she denied fabricating the things that

Petitioner had told her.

       Richardson was seventeen years old at Petitioner's trial. She testified that she

was Murphy's cousin and that one time when she was fifteen years old, Murphy came to

her house and began talking to Petitioner on the phone. The phone was on speaker, and

Richardson overheard Petitioner say that he had killed a person and if anyone got in his

way, he would have the person erased. On October 30, 2008, Richardson went the

Warren Police Department with Murphy and gave a statement much like her trial

testimony.

       Christian testified that he was Petitioner's cousin and that in 2008, he lived with

Petitioner on Pinewood Street in Detroit. One time when Petitioner was "high," Petitioner

told Christian that a guy had owed him money, they had an altercation, he shot and killed

the man, wrapped the man in a bag, and got rid of the body.

       Christian stated that in 2009, he and Petitioner were incarcerated in the Wayne

County Jail, and when a police officer came to see him, he provided a statement. In

exchange for his testimony at Petitioner's trial, his probation was reduced from two years

to one year.

       Petitioner testified in his own defense. He claimed that Murphy's testimony about

his alleged admissions was not true, and that Christian and Richardson also had testified

falsely about him being involved in the shooting. He claimed that what he had said to

Murphy was mere rumors he had heard about the killing and that, according to the rumors,
                                             4
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4295 Filed 03/23/21 Page 5 of 26




Dixon was shot during an argument with Theron over possession of a gun. Petitioner

also testified that Murphy had mental issues, and that he had explained to her that he

was not present during the shooting and had nothing to do with it.

       Petitioner denied telling Murphy on one occasion that, if Blessitt kept looking at

him in a certain way, he would do her just like he did Dixon. He countered Blessitt's

testimony by explaining that he had refused to provide Blessitt with information because

he had outstanding warrants for failure to pay child support and that he did not want any

contact with the police.

       Petitioner stated that Christian was a thief and that he did not get along with him.

He suggested a motive for Christian's testimony by claiming that he had given $25,000 to

Christian's grandmother for her house shortly before he was arrested and that the

grandmother still had the money.

       On April 16, 2010, the jury found Petitioner guilty of second-degree murder, Mich.

Comp. Laws § 750.317, as a lesser-included offense of first-degree murder.        The jury

also found Petitioner guilty, as charged, of felony-firearm, Mich. Comp. Laws § 750.227b,

and felon in possession of a firearm, Mich. Comp. Laws § 750.224f. On May 26, 2010,

the trial court sentenced Petitioner as a habitual offender to a term of eighty to one

hundred twenty-five years in prison for the murder conviction, a concurrent term of two to

five years for the felon-in-possession conviction, and a consecutive term of two years in

prison for the felony-firearm conviction.

       B. The Direct Appeal

       In an appeal of right, Petitioner argued through counsel that (1) trial counsel's

failure to present evidence that Christian was biased against Petitioner constituted
                                            5
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4296 Filed 03/23/21 Page 6 of 26




ineffective assistance; (2) the trial court erred by sua sponte reading a jury instruction on

second-degree murder even though neither party wanted the instruction, and trial

counsel's failure to object to the instruction constituted ineffective assistance; and (3) the

prosecution violated his constitutional right to a fair trial by emphasizing an officer's

opinion that Murphy was telling the truth, and trial counsel was ineffective for failing to

object to the remark.

       In a pro se supplemental brief, Petitioner argued that: (1) the prosecution violated

his right to a fair trial by refusing to disclose information favorable to the defense; (2) trial

counsel failed to present evidence that information provided by Murphy was linked to

third-party sources; (3) trial counsel failed to mark and present portions of Murphy's

mental health records as exhibits; and (4) trial counsel's failure to object to the

prosecutor's improper closing argument was ineffective assistance.

       The Michigan Court of Appeals rejected Petitioner's claims and affirmed his

convictions in an unpublished, per curiam opinion. See People v. Sutton, No. 299262,

2012 WL 3020386 (Mich. Ct. App. July 24, 2012).         Petitioner presented the same claims

to the Michigan Supreme Court in an application for leave to appeal. On November 20,

2012, the Michigan Supreme Court denied leave to appeal because it was not persuaded

to review the issues presented to it. See People v. Sutton, 493 Mich. 897; 822 N.W.2d

772 (2012).

       C. The Initial Habeas Petition, State Collateral Review, Amended
       Petition, and Answer to the Amended Petition

       In 2013, Petitioner filed a habeas corpus petition in which he challenged a Wayne

County conviction for first-degree murder. See Sutton v. Mackie, No. 2:13-cv-14789 (E.D.


                                               6
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4297 Filed 03/23/21 Page 7 of 26




Mich. Nov. 20, 2013). At Petitioner's request, the Court stayed his case so that he could

pursue additional remedies in state court.

       On November 15, 2015, Petitioner filed two motions for relief from judgment in the

state trial court. One motion challenged his second-degree murder conviction, and the

other motion challenged his unrelated first-degree murder conviction. He argued in a joint

brief that: (1) the prosecutor suppressed evidence of police misconduct to cover up the

fact that death threats were made against Christian to force Christian to testify falsely

against him; (2) trial counsel was constitutionally ineffective because she failed to notify

the trial court that death threats were being used to force Christian to give false testimony;

(3) trial counsel's failure to call expert witnesses in his behalf prejudiced him; and (4)

appellate counsel was constitutionally ineffective because he omitted compelling issues.

       The trial court's successor issued an opinion that addressed both motions. The

court denied relief, in part on procedural grounds and in part on the merits. See People

v. Sutton, No. 09-003565 (Wayne Cty. Cir. Ct. Feb. 18, 2016) (unpublished).

       Petitioner appealed the successor court's decision without success. The Michigan

Court of Appeals denied leave to appeal because Petitioner had failed to establish that

the trial court erred when it denied his motion for relief from judgment. See People v.

Sutton, No. 331760 (Mich. Ct. App. Aug. 4, 2016) (unpublished). On May 2, 2017, the

Michigan Supreme Court denied leave to appeal because Petitioner had failed to

establish entitlement to relief under Michigan Court Rule 6.508(D). See People v. Sutton,

500 Mich. 981; 893 N.W.2d 614 (2017).

       On June 12, 2017, Petitioner filed two amended habeas corpus petitions and a

motion to lift the stay in his 2013 habeas case. One of the amended petitions attacked
                                              7
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4298 Filed 03/23/21 Page 8 of 26




the second-degree murder conviction at issue in this case, and the other amended

petition attacked his first-degree murder conviction.

       The Court granted Petitioner's motion to lift the stay and directed the Clerk of Court

to open a new case for the amended habeas petition challenging the second-degree

murder conviction at issue here. The Clerk of Court then opened this case and gave it

the case number shown in the caption above. The grounds for relief set forth in the

amended petition read as follows:

       I.     The prosecutor suppressed evidence of extreme police misconduct
              in order to conceal from the trial court the fact that death threats had
              been used against a jail prisoner to force false testimony against
              Defendant Sutton. The prosecutor then made up false stories to the
              court in order to validate the prisoner's position in the proceedings
              as a witness against the defendant Mr. Sutton.

       II.    Defense counsel was constitutionally ineffective when failing to bring
              to the attention of the trial court that there existed evidence that
              indicated that death threats were then being used to force false
              testimony from a jail prisoner against defendant Mr. Sutton.

       III.   Defendant was denied the effective assistance of trial counsel where
              counsel failed to call upon expert witnesses who had been previously
              amended to the witness list for defendant. This was a critical error
              where the trial hinged on the testimony by an expert.

       IV.    Appellate counsel was constitutionally ineffective when omitting the
              most critical compelling issues that were clearly outstanding from the
              court record, and without any reasonable strategic purpose.

(Am. Pet., ECF No. 20, PageID.1846.)

       The State filed an answer to the amended petition. It urges the Court to deny the

amended petition because Petitioner's claim about the prosecutor and one of his claims

about trial counsel are procedurally defaulted. The State also contends that the claims

about the prosecutor and trial counsel are meritless and that Petitioner has not made a


                                             8
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4299 Filed 03/23/21 Page 9 of 26




valid claim of ineffective assistance of appellate counsel. (Answer in Opp'n to Pet. for

Writ of Habeas Corpus, ECF No. 22, PageID.1933-1934.)

       A procedural default ordinarily is not a jurisdictional matter, Johnson v. Lee, 136

S. Ct. 1802, 1806 (2016), and a court may bypass a procedural-default question if the

claim can be resolved easily against the habeas petitioner. Lambrix v. Singletary, 520

U.S. 518, 525 (1997). Having reviewed the pleadings and state-court record, the Court

finds that Petitioner’s claims do not warrant habeas relief. The Court, therefore, excuses

the alleged procedural errors and "cut[s] to the merits," because a procedural-default

analysis would only complicate the case. Thomas v. Meko, 915 F.3d 1071, 1074 (6th

Cir.), cert. denied, 139 S. Ct. 2726 (2019).

                             II. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") requires

prisoners who challenge "a matter 'adjudicated on the merits in State court' to show that

the relevant state court 'decision' (1) 'was contrary to, or involved an unreasonable

application of, clearly established Federal law,' or (2) 'was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.'" Wilson v. Sellers, 138 S. Ct. 1188, 1191 (2018) (quoting 28 U.S.C. §

2254(d)). The Supreme Court has explained that

       a state court decision is "contrary to [the Supreme Court's] clearly
       established precedent if the state court applies a rule that contradicts the
       governing law set forth in [Supreme Court] cases" or "if the state court
       confronts a set of facts that are materially indistinguishable from a decision
       of [the Supreme] Court and nevertheless arrives at a result different from
       [Supreme Court] precedent."




                                               9
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4300 Filed 03/23/21 Page 10 of 26




 Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

 405-406 (2000)) (alterations added).

        "Under the 'unreasonable application' clause, a federal habeas court may
        grant the writ if the state court identifies the correct governing legal principle
        from [the Supreme] Court's decisions but unreasonably applies that
        principle to the facts of the prisoner's case." Id., at 413, 120 S.Ct. 1495.
        The "unreasonable application" clause requires the state court decision to
        be more than incorrect or erroneous. Id., at 410, 412, 120 S.Ct. 1495. The
        state court's application of clearly established law must be objectively
        unreasonable. Id., at 409, 120 S.Ct. 1495.

 Id. at 75.

        "AEDPA thus imposes a 'highly deferential standard for evaluating state-court

 rulings,' and 'demands that state-court decisions be given the benefit of the doubt[.]' "

 Renico v. Lett, 559 U.S. 766, 773 (2010) (internal and end citations omitted). "A state

 court's determination that a claim lacks merit precludes federal habeas relief so long as

 'fairminded jurists could disagree' on the correctness of the state court's decision."

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S.

 652, 664 (2004)). Thus, "[o]nly an 'objectively unreasonable' mistake, . . . , one 'so lacking

 in justification that there was an error well understood and comprehended in existing law

 beyond any possibility for fairminded disagreement,' slips through the needle's eye of §

 2254." Saulsberry v. Lee, 937 F.3d 644, 648 (6th Cir.) (quoting Richter, 562 U.S. at 103),

 cert. denied, 140 S. Ct. 445 (2019). "That's a 'high bar' to relief, which 'is intentionally

 difficult to meet.' " Kendrick v. Parris, __ F.3d __, __, No. 19-6226, 2021 WL 788431, at

 *7 (6th Cir. Mar. 2, 2021) (quoting Woods v. Donald, 575 U.S. 312, 316 (2015)).




                                               10
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4301 Filed 03/23/21 Page 11 of 26




                                    III. Analysis

         A. The Prosecutor

         Petitioner alleges first that the prosecutor suppressed evidence that the police

 engaged in misconduct to induce Christian to testify falsely against him. According to

 Petitioner, a police officer informed Christian that Petitioner had threatened to kill

 Christian and Christian's mother and grandmother and that, if Christian did not testify

 against Petitioner, Petitioner would be released and then kill Christian and his relatives.

 Petitioner contends that the prosecutor withheld this evidence and lied to the trial court

 when he stated that he became aware of Christian through Christian’s phone calls from

 jail.

         Petitioner also alleges that Christian perjured himself when he testified (i) that

 Petitioner made admissions about the crime while the two of them were living in the same

 house, and (ii) that Christian did not discuss the case with Petitioner while both of them

 were confined in jail. Petitioner argues that Christian should not have been permitted to

 testify against him and that the tardy disclosure of Christian's jailhouse calls prevented

 him from proving that Christian's trial testimony was false. (Am. Pet., ECF No. 20,

 PageID.1814-1815, 1818, 1857-68.)

         The Michigan Court of Appeals adjudicated Petitioner's claim on direct review and

 ruled that Petitioner had not satisfied all the elements of a claim under Brady v. Maryland,

 373 U.S. 83 (1963). According to the Court of Appeals, Petitioner also failed to show that

 Christian perjured himself, that the allegedly false testimony affected the jury's verdict,

 and that the prosecutor's comment to the trial court about how he discovered Christian

 was inaccurate or untruthful. Sutton, 2012 WL 3020386, at *5-*6.
                                             11
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4302 Filed 03/23/21 Page 12 of 26




        Prosecutorial-misconduct claims are reviewed deferentially in a habeas case.

 Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004). Further, when "determining

 whether prosecutorial misconduct mandates habeas relief, [the Court applies] the

 harmless error standard." Bates v. Bell, 402 F.3d 635, 641 (6th Cir. 2005) (citing Pritchett

 v. Pitcher, 117 F.3d 959, 964 (6th Cir.1997)). An error is "harmless unless it 'had

 substantial and injurious effect or influence in determining the jury's verdict.' " Id. (quoting

 Brecht v. Abrahamson, 507 U.S. 619, 638, (1993)).

               1. The Prosecutor's Alleged Suppression of Evidence

        For the first part of his prosecutorial-misconduct claim, Petitioner relies on Brady,

 in which the Supreme Court held that "suppression by the prosecution of evidence

 favorable to an accused upon request violates due process where the evidence is

 material, either to guilt or to punishment, irrespective of the good faith or bad faith of the

 prosecution." Brady, 373 U.S. at 87. A true Brady claim has three components: "[t]he

 evidence at issue must be favorable to the accused, either because it is exculpatory, or

 because it is impeaching; that evidence must have been suppressed by the State, either

 willfully or inadvertently; and prejudice must have ensued." Strickler v. Greene, 527 U.S.

 263, 281–82 (1999).

        The Supreme Court has rejected any "distinction between impeachment evidence

 and exculpatory evidence." United States v. Bagley, 473 U.S. 667, 676 (1985). "Such

 evidence is 'evidence favorable to an accused,' Brady, 373 U.S., at 87, 83 S. Ct., at 1196,

 so that, if disclosed and used effectively, it may make the difference between conviction

 and acquittal." Id.



                                               12
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4303 Filed 03/23/21 Page 13 of 26




        "Prejudice" in the Brady context occurs whenever the suppressed evidence is

 "material," Thomas v. Westbrooks, 849 F.3d 659, 663 (6th Cir. 2017), and

        evidence is "material" within the meaning of Brady when there is a
        reasonable probability that, had the evidence been disclosed, the result of
        the proceeding would have been different. In other words, favorable
        evidence is subject to constitutionally mandated disclosure when it "could
        reasonably be taken to put the whole case in such a different light as to
        undermine confidence in the verdict." Kyles v. Whitley, 514 U.S. 419, 435,
        115 S.Ct. 1555, 131 L.Ed.2d 490 (1995)

 Cone v. Bell, 556 U.S. 449, 469–70 (2009); see also Gumm v. Mitchell, 775 F.3d 345,

 363 (6th Cir. 2014) ("Taken together, the materiality and prejudice prongs do not require

 a defendant to show that disclosure of the evidence would have ultimately led to an

 acquittal. Instead, the defendant must establish only that in the absence of the evidence

 he did not receive a fair trial, 'understood as a trial resulting in a verdict worthy of

 confidence.' Kyles, 514 U.S. at 434, 115 S.Ct. 1555. If the undisclosed evidence 'could

 reasonably be taken to put the whole case in such a different light as to undermine

 confidence in the verdict,' then a Brady violation has occurred.").

        Here, even if Christian's phone calls from jail had impeachment value, the record

 does not support Petitioner's claim that the prosecutor suppressed audiotapes of the calls.

 Petitioner conceded in a written statement which he prepared for his sentencing that the

 prosecutor gave defense counsel a disk containing Christian's recorded phone calls after

 his trial began. (5/26/10 Sentence Tr., ECF No. 23-18, PageID.2560.) Petitioner also

 states in his habeas petition that the prosecutor provided defense counsel with audio

 disks during trial. (Am. Pet., ECF No. 20, PageID.1866.)

        Brady generally applies only to a complete failure to disclose exculpatory

 information, not delayed disclosure, United States v. Bencs, 28 F.3d 555, 560 (6th Cir.

                                             13
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4304 Filed 03/23/21 Page 14 of 26




 1994), and "[d]elay violates Brady only where the delay causes prejudice." United States

 v. Davis, 306 F.3d 398, 420–21 (6th Cir. 2002). The delay in producing audiotapes of

 Christian's audiotapes did not prejudice Petitioner because he acquired the audiotapes

 before Christian testified.     Defense counsel subsequently challenged Christian's

 testimony by asking him about his criminal record, his initial failure to report Petitioner's

 admissions to the police, and his favorable agreement with the prosecution. In the state

 court's words, "the audio recordings merely furnished an additional basis on which to

 impeach Christian, whose credibility was already shown to be questionable based on his

 prior convictions for felonies involving dishonesty and his deal with the prosecution[.]"

 Sutton, 2012 WL 3020386, at *5.

        Furthermore, given the testimony provided by Murphy and Blessitt, evidence that

 Christian was induced to testify by death threats against him and his family would not

 have put the whole case in such a different light as to undermine confidence in the verdict.

 Petitioner's Brady claim, therefore, lacks merit. He has not shown that the prosecution

 suppressed evidence and that the evidence was material.         The state appellate court's

 denial of Petitioner's claim was objectively reasonable.

               2. The Prosecutor's Explanation for How He Found Christian

        Petitioner contends that the prosecutor lied when he claimed that the audiotaped

 phone calls which he received from the jail led him to Christian. The record, however,

 does not support this contention.

        At a pretrial hearing, the prosecutor explained to the trial court that he found out

 about Christian when he subpoenaed Petitioner's phone calls from jail and discovered

 Christian's outgoing calls mixed in with Petitioner's outgoing calls. (7/24/09 Mot. Hr'g Tr.,
                                              14
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4305 Filed 03/23/21 Page 15 of 26




 ECF No. 23-7, PageID.2158.) The prosecutor then provided defense counsel with a disk

 of all the phone calls that he had received when he subpoenaed Petitioner's phone calls,

 and he offered to obtain additional audiotapes for defense counsel. Id. at PageID.2159-

 2160.

         At trial, the prosecutor provided a similar explanation to the jury in his opening

 statement. He said that he had requested a recording of Petitioner's jail calls, that those

 calls were mixed with Christian's calls, and that by listening to the calls, he learned that

 Christian had information about Dixon's murder. The prosecutor went on to say that the

 officer in charge of the case subsequently went to the Wayne County Jail and took a

 statement from Christian. (4/8/10 Trial Tr., ECF No. 27-5, PageID.4115.)       Later in the

 trial, the prosecutor provided defense counsel with six disks, which prompted defense

 counsel to seek an order allowing her to take a laptop to the jail and play the disks for

 Petitioner. (4/8/10 Trial Tr., ECF No. 27-5, PageID.4229-4230.)

         At no point did defense counsel question the authenticity of the prosecutor's claim

 that he learned about Christian through the audiotapes. The officer in charge of the case,

 moreover, substantiated the prosecutor's version of the facts when the officer testified

 that he became aware of Christian after requesting some tapes from the Wayne County

 Jail. (4/12/10 Trial Tr., ECF No. 23-13, PageID.2349.)

         Nothing in the record suggests that the prosecutor deceived the trial court or the

 jury regarding the way he acquired information about Christian. Even if the prosecutor

 did misstate the facts, the error could not have had a substantial and injurious effect on

 the jury's verdict, given the substantial evidence against Petitioner apart from Christian's



                                             15
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4306 Filed 03/23/21 Page 16 of 26




 testimony. The alleged misconduct, therefore, was harmless, and the state appellate

 court's rejection of Petitioner's claim was reasonable.

               3. The Alleged Perjury

        Petitioner claims that Christian perjured himself, and he implies that the prosecutor

 suborned the perjury. The Supreme Court has made clear that "deliberate deception of

 a court and jurors by the presentation of known false evidence is incompatible with

 'rudimentary demands of justice.' " Giglio v. United States, 405 U.S. 150, 153 (1972)

 (quoting Mooney v. Holohan, 294 U.S. 103, 112 (1935)). "The same result obtains when

 the State, although not soliciting false evidence, allows it to go uncorrected when it

 appears."   Napue v. Illinois, 360 U.S. 264, 269 (1959).         But "[t]o prove that the

 prosecutor’s failure to correct false testimony violated due process rights, a petitioner

 must demonstrate that: (1) the statement was actually false; (2) the statement was

 material; and (3) the prosecution knew it was false." Rosencrantz v. Lafler, 568 F.3d 577,

 583–84 (6th Cir. 2009); see also Amos v. Renico, 683 F.3d 720, 728 (6th Cir. 2012).

 Petitioner must demonstrate that the testimony in question was "indisputably false" and

 that the alleged perjury was not harmless error. Monea v. United States, 914 F.3d 414,

 421 (6th Cir. 2019).

        Petitioner's perjury claim lacks merit because he has not shown that Christian's

 testimony was indisputably false. Christian's testimony corroborated Murphy's testimony,

 and it does not appear that the two of them agreed to implicate Petitioner in the crime.

 Murphy went to the police and made a statement about Petitioner in October 2008.

 Christian independently divulged what he knew about the killing in mid-2009 when a

 police officer approached him in jail. The officer, moreover, testified that he did not tell
                                             16
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4307 Filed 03/23/21 Page 17 of 26




 Christian what to say or ask him leading questions. (4/13/10 Trial Tr., ECF No. 23-14,

 PageID.2374-2375.)

        Even if Christian perjured himself, Petitioner has not shown that the prosecutor

 knew the testimony was false or that Christian's testimony was material evidence.

 Christian provided very few details about Petitioner's admissions to him. He was unable

 to provide the exact date when Petitioner told him about the crime, and he conceded that

 Petitioner had not named the victim during their conversation. (4/12/10 Trial Tr., ECF No.

 23-13, PageID.2311-2312.)        Furthermore, defense counsel was able to discredit

 Christian's testimony somewhat by eliciting information about Christian's prior convictions

 for receiving and concealing stolen property, two counts of unlawfully driving away an

 automobile, and retail fraud. Christian also admitted that he had received a benefit for

 his testimony. Id. at PageID.2304-2310.

        Petitioner's perjury claim fails, and the state appellate court's rejection of the claim

 was objectively reasonable. Petitioner, therefore, has no right to relief on his claim.

        B. Trial Counsel

        Petitioner alleges next that his trial attorney provided constitutionally ineffective

 assistance by failing to notify the trial court that the prosecution used death threats to

 force Christian to testify falsely against him. According to Petitioner, the death threats

 were mentioned in Christian's outgoing phone calls from jail. Petitioner asserts that

 Christian would never have been permitted to testify if the trial court had known that

 Christian was biased and induced to testify against him by the death threats. (Am. Pet.,

 ECF No. 20, PageIID.1869-1875.)



                                               17
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4308 Filed 03/23/21 Page 18 of 26




         The successor trial court addressed this issue on post-conviction review and

 concluded that the claim was procedurally barred by Petitioner's failure to raise the claim

 on appeal. The court then stated that trial counsel was not ineffective and, therefore,

 Petitioner had failed to demonstrate prejudice under Strickland v. Washington, 466 U.S.

 668 (1984), and "actual prejudice" under Michigan Court Rule 6.508(D)(3).1 (Order

 Denying Mot. for Relief from J., ECF No. 23-26, PageID.3617-3618.)

                1. Clearly Established Federal Law

         The clearly established Supreme Court decision for Petitioner's claim is Strickland.

 Cullen v. Pinholster, 563 U.S. 170, 189 (2011). The Supreme Court stated in Strickland

 that "the proper standard for attorney performance is that of reasonably effective

 assistance." Strickland, 466 U.S. at 687. To establish that counsel's assistance was so

 defective as to require reversal of a conviction, a convicted person must show that his




 1
     Rule 6.508(D)(3) states that,

         [t]he defendant has the burden of establishing entitlement to the relief
         requested. The court may not grant relief to the defendant if the motion

         ....

          (3) alleges grounds for relief, other than jurisdictional defects, which could
         have been raised on appeal from the conviction and sentence or in a prior
         motion under this subchapter, unless the defendant demonstrates

                (a) good cause for failure to raise such grounds on appeal or
                in the prior motion, and

                (b) actual prejudice from the alleged irregularities that
                support the claim for relief.

 Mich. Ct. R. 6.508(D)(3).
                                               18
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4309 Filed 03/23/21 Page 19 of 26




 attorney's performance was deficient and that the deficient performance prejudiced the

 defense. Id. Unless the convicted individual "makes both showings, it cannot be said

 that the conviction . . . resulted from a breakdown in the adversary process that renders

 the result unreliable." Id.

        An attorney's performance is deficient if "counsel’s representation fell below an

 objective standard of reasonableness." Id. at 688. A defendant must show "that counsel

 made errors so serious that counsel was not functioning as the 'counsel' guaranteed the

 defendant by the Sixth Amendment."          Id. at 687.     "Judicial scrutiny of counsel's

 performance must be highly deferential." Id. at 689. Because of the difficulties inherent

 in evaluating an attorney's performance,

        a court must indulge a strong presumption that counsel's conduct falls within
        the wide range of reasonable professional assistance; that is, the defendant
        must overcome the presumption that, under the circumstances, the
        challenged action "might be considered sound trial strategy." There are
        countless ways to provide effective assistance in any given case. Even the
        best criminal defense attorneys would not defend a particular client in the
        same way.

 Id. (internal citation omitted).

        An attorney's performance is prejudicial if "counsel's errors were so serious as to

 deprive the defendant of a fair trial, a trial whose result is reliable." Id. at 687. The

 defendant must show "a reasonable probability that, but for counsel's unprofessional

 errors, the result of the proceeding would have been different." Id. at 694. "This does not

 require a showing that counsel's actions 'more likely than not altered the outcome,' " but

 "[t]he likelihood of a different result must be substantial, not just conceivable." Richter,

 562 U.S. at 111-12 (quoting Strickland, 466 U.S. at 693).



                                             19
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4310 Filed 03/23/21 Page 20 of 26




               2. Application

        Petitioner asserts that defense counsel should have informed the trial court about

 Christian's audiotaped phone calls from jail to show that Christian was induced to testify

 by death threats against himself and his family. Petitioner, however, has not presented

 the Court with an official transcript of the audiotapes, and his handwritten transcription of

 one phone call indicates that it was Petitioner who made the death threats. (Am. Pet.,

 ECF No. 20, PageID.1864.) Additionally, Christian indicated at trial that his willingness

 to cooperate with the police was induced, at least in part, by the hope of getting some

 help with his own criminal case. (4/12/10 Trial Tr., ECF No. 23-13, PageID.2307-2308.)

        The state trial court, moreover, opined that evidence of the threats would have

 gone to the weight of Christian's testimony, not its admissibility.       The state court’s

 interpretation of state law binds this Court on habeas corpus review. Bradshaw v. Richey,

 546 U.S. 74, 76 (2005). And because the state court determined that the alleged death

 threats would not have affected the admissibility of Christian's testimony, Petitioner was

 not prejudiced by defense counsel's failure to inform the trial court about the audiotapes

 and the alleged threats mentioned in the tapes.

        To her credit, defense counsel undermined Christian's testimony in other ways.

 She asked Christian about his prior convictions involving theft or dishonesty, (4/12/10

 Trial Tr., ECF No., 23-13, PageID.2304-2307), the favorable agreement that Christian

 negotiated with the prosecution, id. at PageID.2308-2310, and his failure to notify the

 police about Petitioner when Petitioner first admitted to killing someone, id. at

 PageID.2313.



                                              20
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4311 Filed 03/23/21 Page 21 of 26




        Defense counsel's trial strategy was reasonable. Her failure to notify the trial court

 of alleged death threats against Christian did not amount to deficient performance, and

 the allegedly deficient performance did not prejudice the defense. Therefore, the state

 courts' rejection of Petitioner's claim was not contrary to, or an unreasonable application

 of, Strickland, and Petitioner is not entitled to relief on his claim.

        C. Trial Counsel’s Failure to Call an Expert Witness

        Petitioner alleges that he was prejudiced by his trial attorney's failure to call expert

 witnesses to testify about Murphy's psychiatric records. Petitioner asserts that counsel's

 error may have affected the outcome of the trial. (Am. Pet., ECF No. 20, PageID.1876-

 1886.) The successor trial court addressed this claim on post-conviction review and

 rejected the claim because Petitioner failed to raise the claim on direct appeal. The court

 concluded that because trial counsel was not ineffective, Petitioner had not demonstrated

 prejudice under Michigan Court Rule 6.508(D)(3). (Order on Mot. for Relief from J., ECF

 No. 23-26, PageID.3619-3620.)

               1. Legal Framework

        The Court presumes that trial counsel's conduct fell "within the wide range of

 reasonable professional assistance because it is all too easy to conclude that a particular

 act or omission of counsel was unreasonable in the harsh light of hindsight." Bell v. Cone,

 535 U.S. 685, 702 (2002) (citing Strickland, 466 U.S. at 689). "Strickland specifically

 commands that a court 'must indulge [the] strong presumption' that counsel 'made all

 significant decisions in the exercise of reasonable professional judgment.' " Pinholster,

 563 U.S. at 196 (quoting Strickland, 466 U.S. at 689-90); see also Cathron v. Jones, 77

 F. App’x 835, 841 (6th Cir. 2003) (stating that, "[u]nder Strickland , we must presume that
                                                21
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4312 Filed 03/23/21 Page 22 of 26




 decisions of what evidence to present and whether to call or question witnesses are

 matters of trial strategy") (citing Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir. 2002)).

        Although "[i]t can be assumed that in some cases counsel would be deemed

 ineffective for failing to consult or rely on experts," "[t]here are . . . 'countless ways to

 provide effective assistance in any given case.' " Richter, 562 U.S. at 106 (quoting

 Strickland, 466 U.S. at 689). "Rare are the situations in which the 'wide latitude counsel

 must have in making tactical decisions' will be limited to any one technique or approach."

 Id. (quoting Strickland, 466 U.S. at 689).

               2. Application

        Defense counsel's failure to produce expert witnesses could have been a strategic

 decision, because she stated on the first day of trial that the prosecutor had provided her

 with Murphy's psychiatric records that morning and that she did not have time to read all

 the records. She indicated that she would read the names of potential witnesses during

 jury selection, but that she would not necessarily produce the individuals as witnesses.

 (4/5/10 Trial Tr., ECF No. 27-1, PageID.3902.)

        During jury selection, defense counsel read a long list of medical professionals,

 including social workers and doctors, that she might call as witnesses. Id. at 3911-3912.

 Although she did not call any of those individuals as witnesses, Murphy's psychiatric

 records were admitted in evidence by stipulation of the parties. (4/13/10 Trial Tr., ECF

 No. 23-14, PageID.2386-2387.)

        In addition, defense counsel elicited Murphy's testimony that Murphy had been

 diagnosed as bipolar and schizophrenic, that she suffered from paranoia, and that she

 had memory problems. Murphy also testified on cross-examination by defense counsel
                                              22
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4313 Filed 03/23/21 Page 23 of 26




 that there were gaps in her treatment during the time in question, and during the gaps,

 she would self-medicate with alcohol, marijuana, and cocaine. She also admitted that

 one treatment center had terminated its services due to her non-compliance with the

 recommended treatment. (4/8/10 Trial Tr., ECF No. 27-5, PageID.4263-70.)

        Petitioner also testified about Murphy's mental problems, (4/13/10 Trial Tr., ECF

 No. 23-14, PageID.2404-2405, 2409), and defense counsel raised the issue in her closing

 argument. Counsel stated that Murphy was not consistent with her treatment and that

 she admitted to hearing voices, being paranoid, and having memory problems. Defense

 counsel also stated that Murphy was delusional, that she was taking several "heavy duty"

 psychotropic medications, and that she self-medicated with other substances when she

 was not taking her medication. Defense counsel argued that the things Murphy claimed

 to hear were not what she really heard, and that Murphy was not credible, in part, because

 of her mental problems. (4/14/10 Trial Tr., ECF No. 23-15, PageID.2501-2505.)

        "[T]he failure to seek an expert does not satisfy the performance prong of

 Strickland where counsel chooses a strategy that does not require an expert." Swaby v.

 New York, 613 F. App'x 48, 50 (2d Cir. 2015) (quoted with approval in Kendrick, 2021 WL

 788431, at *11). In this case, an expert witness was unnecessary because defense

 counsel adequately challenged Murphy's testimony in other ways. Defense counsel "was

 entitled to formulate a strategy that was reasonable at the time and to balance limited

 resources in accord with effective trial tactics and strategies." Richter, 562 U.S. at 107.

 Further, the state court's conclusion -- that trial counsel was not ineffective -- was

 objectively reasonable. Petitioner, therefore, has no right to relief on his claim.



                                              23
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4314 Filed 03/23/21 Page 24 of 26




        D. Appellate Counsel

        In his fourth and final claim, Petitioner alleges that his appellate attorney was

 constitutionally ineffective because the attorney omitted substantial issues on direct

 appeal. (Am. Pet., ECF No. 20, PageID.1887-1896.) The successor trial court addressed

 this claim during the post-conviction proceedings and stated that Petitioner had failed to

 demonstrate how appellate counsel's performance prejudiced him. (Order Denying the

 Mot. for Relief from J., ECF No. 23-26, PageID.3620-3623.)

        The proper standard for evaluating a claim about appellate counsel is the standard

 enunciated in Strickland. Smith v. Robbins, 528 U.S. 259, 285 (2000). To prevail on his

 claim, Petitioner must demonstrate (1) that appellate counsel acted unreasonably in

 failing to discover and raise non-frivolous issues on appeal, and (2) there is a reasonable

 probability that he would have prevailed on appeal if his attorney had raised all his claims.

 Id. (citing Strickland, 466 U.S. at 687-91, 694); see also Pollini v. Robey, 981 F.3d 486,

 493 (6th Cir. 2020) (stating that, "to prevail on a Strickland-based ineffective assistance

 of appellate counsel claim, [the petitioner] must satisfy two prongs: (1) that his appellate

 counsel was deficient, and (2) that the deficiency prejudiced him").

        An appellate attorney is not required to raise every non-frivolous claim requested

 by his or her client if the attorney decides, as a matter of professional judgment, not to

 raise the claim. Jones v. Barnes, 463 U.S. 745, 751 (1983). In fact,

        the process of " 'winnowing out weaker arguments on appeal' " is "the
        hallmark of effective appellate advocacy." Smith v. Murray, 477 U.S. 527,
        536, 106 S.Ct. 2661, 91 L.Ed.2d 434 (1986) (quoting Barnes, 463 U.S. at
        751-52, 103 S.Ct. 3308). "Generally, only when ignored issues are clearly
        stronger than those presented, will the presumption of effective assistance
        of counsel be overcome." Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986).


                                              24
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4315 Filed 03/23/21 Page 25 of 26




 Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).

        Petitioner raised his prosecutorial-misconduct claim in his pro se supplemental

 brief on direct appeal. Therefore, he was not prejudiced by appellate counsel's failure to

 raise that issue. Petitioner's claims about his trial attorney lack merit because he has

 failed to show that he was prejudiced by his trial attorney's failure to produce expert

 witnesses or notify the trial court that Christian supposedly was induced to testify by death

 threats.

        "[B]y definition, appellate counsel cannot be ineffective for a failure to raise an

 issue that lacks merit." Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001). Further, the

 successor trial court's conclusion -- that appellate counsel was not ineffective -- is not

 contrary to, or an unreasonable application of, Strickland. Petitioner, therefore, has no

 right to relief on his claim about appellate counsel.

                                      IV. Conclusion

        Petitioner's claims lack substantive merit, and the state courts' rejection of his

 claims was not objectively unreasonable or so lacking in justification that there was an

 error beyond any possibility for fairminded disagreement. Accordingly, the Court denies

 the amended petition for a writ of habeas corpus.

        The Court declines to issue a certificate of appealability because reasonable jurists

 could not disagree with the Court's resolution of Petitioner's claims, nor conclude that the

 issues deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).




                                              25
Case 2:18-cv-10802-SFC-PTM ECF No. 28, PageID.4316 Filed 03/23/21 Page 26 of 26




       The Court, nevertheless, grants Petitioner permission to proceed in forma pauperis

 on appeal if he appeals this decision because an appeal could be taken in good faith. 28

 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.



 Dated: March 23, 2021                          s/Sean F. Cox
                                                Sean F. Cox
                                                U. S. District Judge




                                           26
